department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b city c college name d street names x dollars amount y dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you've been recognized as tax- exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set-aside of x dollars for the taxable_year ending date to partially fund the construction of a campus in b benefit of c which is a 501_c_3_organization and for the surrounding community the project will be located in an economically depressed area that has been identified by the federal government as having areas of deep poverty where people have lacked the resources and other supports to break the cycle of poverty construction of the campus is anticipated to begin during the fall of and be completed by december the anticipated total cost of the entire project is y dollars there are no planned additions to the set-aside for the the building is to be constructed on two acres of property located at d streets in b and is expected to be a multi-story building with classrooms student facilities educational training facilities and other types of educational facilities typically associated with a campus the construction of the campus is better accomplished by a set-aside of x dollars rather than the immediate payment of such funds current spending for the construction of the facility is not possible because the activities involved in the construction of the campus including design permit and approval process construction and furnishing in planning designing and constructing the facility will take place over a period of several years moreover as is customary and appropriate in the construction of a building payments will be made by you on an as work is done basis which will promote the proper and timely completion rather than immediate payment you have provided a statement that the amount to be set-aside will be paid_by december and will end not more than months after the date of the first set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent piease keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements enclosure
